Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy Cumberbatch on 8/10/22.
The application has been amended as follows: 

In claim 3:
-- The heart valve of claim 2 [[3]], wherein the annular frame comprises a plurality of frame members defining a plurality of gaps between the frame members, and the annular skirt is configured to prevent blood from flowing through gaps in the frame that are covered by the annular skirt. --

Election/Restrictions
Applicant’s election of Species A1 and B1 is acknowledged.
Claims 1-4 and 6-20 are allowable. The restriction requirement set forth in the Office action mailed on 2/1/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the species is withdrawn.  Claims 4 and 21 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.’

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Hariton (US 2010/0036484) discloses an encapsulated implantable prosthetic heart valve, comprising: a radially collapsible and plastically-expandable (para 55-56) annular frame 12 partially crimped from an expanded size having a first diameter to a smaller partially crimped size having a second diameter (fig 19-22, para ; an annular fabric skirt 16 positioned around the partially crimped frame (para 68, fig 19), the skirt being formed in a tubular configuration having a skirt diameter smaller than the first diameter (para 68, 77, smaller diameter inherent when crimped); wherein the frame is expanded to an expanded size such that the expanded frame applies outward radial pressure against the skirt to retain the skirt on the frame, the expanded frame and skirt retained thereon forming a subassembly (para 69, 81), fig 27); a second tubular covering member positioned over the subassembly so that the second tubular covering member at least partly covers the subassembly; and valvular leaflets 14/404 positioned within the encapsulated annular frame and sutured 56 to the skirt (para 57), the valvular leaflets being configured to permit blood flow in a first direction through the heart valve and block blood flow through the heart valve in a second direction, opposite the first direction (fig 1-4, 27, para 58-63).

Hariton does not disclose a first tubular covering member is placed within the subassembly, such that the second tubular member is over the first covering member so that the second tubular covering member is coextensive with the first tubular covering member, wherein the first and second tubular covering members are fused together by heat and pressure to form a monolithic covering that at least partially encapsulates the subassembly to form an encapsulated annular frame.
Sogard (US 2002/0278570) discloses a stent wherein a first tubular covering member 14 is placed within the subassembly 10, such that the second tubular member 19 is over the first covering member so that the second tubular covering member is coextensive with the first tubular covering member.  However, Sogard is directed to a stent rather than a heart valve, and there is no motivation to modify the valve of Hariton such that a stent first cover would be placed on the inside of Hariton’s subassembly.  Additionally, the placement of the first cover inside the subassembly would interfere with the functioning of Hariton’s valvular leaflets. Therefore, the claims are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748